  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 1 of 20 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                   )
 MAGNOLIA MEDICAL TECHNOLOGIES,                    )
 INC.,                                             )
                                                   )        Civil Action No.: ____________
                        Plaintiff,                 )
                                                   )
                v.                                 )       JURY TRIAL DEMANDED
                                                   )
 KURIN, INC.,                                      )
                                                   )
                        Defendant.                 )
                                                   )
                                                   )

                                          COMPLAINT

       Plaintiff Magnolia Medical Technologies, Inc. (“Magnolia”) brings this patent

infringement action against Defendant Kurin, Inc. (“Kurin”), and alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is a civil action for infringement of U.S. Patent No. 9,855,001 (the “’001

patent”) and U.S Patent No. 10,028,689 (the “’689 patent”) (collectively, the “Asserted Patents”)

under the patent laws of the United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Plaintiff Magnolia is a Washington corporation with its principal place of business

at 200 W. Mercer Street, Suite 500, Seattle, Washington, 98119.

       3.      Defendant Kurin is a Delaware corporation with its principal place of business in

San Diego, CA. Kurin’s registered agent, Corporation Service Company, is located at 251 Little

Falls Drive, Wilmington, Delaware, 19808.
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 2 of 20 PageID #: 2



                                   JURISDICTION AND VENUE

        4.      Magnolia’s claims arise under the patent laws of the United States, 35 U.S.C. § 1

et seq. Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        5.      The Court has both general and specific personal jurisdiction over Kurin consistent

with the requirements of the Due Process Clause of the United States Constitution and the

Delaware Long Arm Statute. This Court has general personal jurisdiction over Kurin as a

Delaware corporation. This Court further has personal jurisdiction because Kurin, directly or

through subsidiaries or intermediaries (including distributors, general purchasing organizations,

retailers, and others), ships, distributes, offers for sale, sells, and advertises (including the provision

of an interactive web page) its products and/or services in the United States and the District of

Delaware. Kurin’s established distribution networks include warehouses, national distributors,

and resellers, and Kurin distributes to national and local purchasing organizations that have

member healthcare providers located in this District. By shipping into, selling, offering to sell,

and/or using products that infringe Magnolia’s Asserted Patents in this District, or by inducing or

causing those acts to occur, Kurin has transacted and continues to transact business and perform

work and services in this District, has supplied and continues to supply services and things in this

District, has caused and continues to cause injury and damages in this District by acts and

omissions in this District, and has caused and continues to cause injury and damages in this District

by acts or omissions outside of this District while deriving revenue from services or things used

or consumed within this District, and will continue to do so unless enjoined by this Court.

        6.      Venue is proper in this district under 28 U.S.C. § 1400(b) because Kurin, as a

Delaware corporation, resides in this district.




                                                    2
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 3 of 20 PageID #: 3



                                  THE ASSERTED PATENTS

       7.      The ’001 patent is entitled “Systems and Methods for Parenterally Procuring

Bodily-Fluid Samples With Reduced Contamination,” and issued on January 2, 2018, to inventor

Dr. Richard G. Patton. Magnolia owns the entire right, title, and interest in and to the ’001 patent.

A true and correct copy of the ’001 patent is attached to this Complaint as Exhibit A.

       8.      The ’689 patent is entitled “Systems and Methods for Parenterally Procuring

Bodily-Fluid Samples With Reduced Contamination,” and issued on July 24, 2018, to inventor Dr.

Richard G. Patton. Magnolia owns the entire right, title, and interest in and to the ’689 patent. A

true and correct copy of the ’689 patent is attached to this Complaint as Exhibit B.

                                     THE CONTROVERSY

       9.      Magnolia was co-founded in 2008 by Dr. Richard G. Patton, a physician, Board-

certified pathologist, and pioneer in the areas of clinical microbiology and cytopathology, and

Greg Bullington. For decades in active practice, Dr. Patton saw first-hand the problem of false

positive test results in blood cultures from patient samples, and the inadequate solutions for

reducing those false positives.

       10.     As part of routine and specific testing procedures, medical professionals draw

patient blood for testing, including testing for the presence of a blood-borne infection (such as

sepsis). Because sepsis is such a serious condition, a positive result will generally influence

clinical decision-making, including the prescribing of antibiotics and additional tests in response.

       11.     A positive test result can stem from a contaminant, e.g., a contaminant originating

from the patient’s own skin, rather than venous blood. Such a result is called a “false positive”—

meaning that the test indicated the potential presence of organisms causing sepsis, when in fact

those organisms were not in the patient’s blood. The national average contamination rate for blood




                                                 3
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 4 of 20 PageID #: 4



samples has been estimated at 3.5%, which amounts to over one million contaminated blood

cultures annually.

       12.     False positive test results threaten patient care. The antibiotic regimen typically

prescribed in response to an initial sepsis diagnosis is robust: many patients experience a negative

response to such potent treatments, and the sepsis protocol care path often exposes the patient to

the delivery of additional unnecessary care and the meaningful risk of negative health events which

could have been avoided if the false positive had not occurred.

       13.     False positive test results can also significantly increase the cost of medical care.

For instance, by one estimate, false positives are responsible for a 20% increase in laboratory costs

and a 40% increase in antibiotic charges. (See Exhibit C, M. Rupp et al., Reduction in Blood

Culture Contamination Through Use of Initial Specimen Diversion Device, 65 Clinical Infectious

Diseases No. 2, pp. 201–05 (July 15, 2017).) And a study by the University of Houston determined

that a single blood culture contamination event costs the hospital $4,738. (See Ex. D, E. Skoglund,

et al., Estimated Clinical and Economic Impact Through Use of a Novel Blood Collection Device

to Reduce Blood Culture Contamination in the Emergency Department: A Cost-Benefit Analysis,

57 J. Clinical Microbiology No. 1, pp. 1–10 (2019).)

       14.     To solve this problem, in 2006, Dr. Patton documented in a patent application his

earlier conception of the Initial Specimen Diversion Technique (“ISDT”), which diverts the first

portion of blood from the tested sample. In 2010, the Journal of Clinical Microbiology published

the results of Dr. Patton’s initial clinical trial conducted using ISDT, which was found to

significantly reduce the rate of contaminated blood cultures. (See Exhibit E, R. Patton et al.,

Innovation for Reducing Blood Culture Contamination: Initial Specimen Diversion Technique, 48

J. Clinical Microbiology No. 12, pp. 4501–03 (Dec. 2010).) ISDT has since been recognized as a




                                                 4
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 5 of 20 PageID #: 5



“Best Practice” for blood cultures. (See Exhibit F, J. Schuur, Blood Cultures: When Do They Help

and When Do They Harm? Clinical Decision Making in Emergency Medicine, Mount Sinai, June

2012 at 26, 41.)

        15.     To bring the benefits of ISDT to patients, Dr. Patton and Magnolia were early

movers and innovators in this field. Those efforts have resulted in Magnolia’s patent portfolio and

the development of the patented Steripath® devices, end-to-end sterile mechanical apparatuses

that clinicians in hospitals can easily use to implement the benefits of ISDT and significantly

reduce blood sample contamination. Since its commercial launch in 2014, healthcare providers

and researchers around the country have made use of Steripath® to significantly reduce false

positive diagnostic test results for sepsis.

        16.     The clinical value of Magnolia’s innovations and the Steripath® device have been

independently validated by third-party peer-reviewed research.         Indeed, a study from the

University of Nebraska Medical Center found not only that the Steripath® devices led to a 92%

reduction in blood culture contamination, but that it could save the Medical Center $1,800,000 per

year by reducing unnecessary extra hospital stays, charges, and antibiotic treatments associates

with false positives. (See Exhibit C, at 205.) Similarly, researchers from the University of Houston

have estimated that the routine use of Steripath® in the emergency department would result in a

cost savings of $79 to $352 per blood culture collection at baseline contamination rates ranging

from 2% to 8%, respectively. (See Exhibit D, at 5.)

        17.     Another multi-center controlled clinical study from Lee Health evaluated the use

of the Steripath® device on venipuncture and peripheral IV start blood culture draws in four

emergency departments. (See Exhibit G, M. Bell, et al., Effectiveness of a Novel Specimen

Collection System in Reducing Blood Culture Contamination Rates, 44 Journal of Emergency




                                                 5
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 6 of 20 PageID #: 6



Nursing No. 6, pp. 570–575 (Nov. 2018).) This study demonstrated an 83% reduction in blood

culture contamination over a seven-month period. (Id.) The San Antonio Military Medical Center

evaluated the Steripath® device and achieved a 92% reduction in blood culture contamination with

a rate of 0.6% when Steripath® was used on both venipuncture and peripheral IV start blood

culture draws in the emergency department. (See Exhibit H, D. Chang, et al., Impact of Blood

Culture Diversion Device and Molecular Pathogen Identification on Vancomycin Use, 2017

Society of Healthcare Epidemiology of America Conference (pending submission for publication);

Exhibit I, C. Lanteri, et al., Reduction of Blood Culture Contaminations in the Emergency

Department, Department of Defense Healthcare Quality & Safety Awards (2016).)

       18.        Kurin was founded in late 2015. It markets blood collection sets called the “Kurin

Lock” that purport to reduce blood culture contamination. As detailed below, Kurin’s follow-on

product, as well as its use, infringe the Asserted Patents.

                                      CLAIMS FOR RELIEF

       19.        The accused products include, but are not limited to, all configurations of Kurin

blood collection sets and/or Kurin Lock technology, including the configurations that Kurin

markets as Safety Slide Needle, Push Button Needle, and Peripheral IV (“PIV”) sets (collectively,

the “Kurin Accused Products”). On information and belief, the Kurin Accused Products include

a Kurin Lock “specimen diversion device” that “enabl[es] clinicians to automatically divert the

initial aliquot of blood, which may contain skin microbes, from every draw.” (See Exhibit J

(https://www.kurin.com/kurin-lock-specimen-diversion-device/), at 1.) As detailed below, each

element of at least one claim of the Asserted Patents is literally present in the Kurin Accused

Products, or is performed by Kurin’s end users as induced by Kurin. To the extent that any element

is not literally present or performed, each such element is present or performed under the doctrine

of equivalents.


                                                  6
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 7 of 20 PageID #: 7



                                      COUNT I
                           INFRINGEMENT OF THE ’001 PATENT

       20.     Magnolia incorporates the allegations of all the foregoing Paragraphs as if fully

restated herein.

       21.     Among the claims of the ’001 patent, claim 1 recites as follows:

       An apparatus for obtaining a bodily fluid sample from a patient with reduced
       contamination, the apparatus comprising:

               a reservoir configured to receive an initial volume of bodily fluid withdrawn
               from the patient; and

               a diverter having an inlet, a first outlet in fluid communication with the
               reservoir, and a second outlet, the inlet configured to be fluidically coupled
               to the patient, the diverter operable in a first operating mode in which a) a
               subsequent volume of bodily fluid can flow from the inlet to the second
               outlet, and b) the initial volume of bodily fluid is prevented from flowing to
               the second outlet,

               the diverter configured to transition from the first operating mode to the
               second operating mode as a result of the initial volume of bodily fluid
               flowing from the patient and substantial pressure equalization, thereby
               sequestering in the reservoir contaminants present in the initial volume of
               bodily fluid, thereby reducing contamination of the subsequent volume of
               bodily fluid withdrawn from the patient.

       22.     Kurin directly infringes, and/or induces the infringement of, at least claim 1 of the

’001 patent, either literally or under the doctrine of equivalents, by making, using, selling, and/or

offering to sell within the United States without authority or license, at least the Kurin Accused

Products. Further discovery may reveal additional infringing products.

       23.     For example, and without limitation, the Kurin Lock is an apparatus for obtaining

a bodily fluid sample from a patient with reduced contamination. For example, the Kurin website

states that “Kurin is a device designed to contain the initial volume of blood from the venipuncture

site, so that resident contaminants within the skin are not transferred into the blood culture sample.”

(See Exhibit K (https://www.kurin.com/skin-contaminant-diversion/), at 2).



                                                  7
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 8 of 20 PageID #: 8



        24.     The Kurin Lock includes a reservoir configured to receive an initial volume of

bodily fluid withdrawn from the patient. For example, the Kurin website states that after “the

needle is placed properly within the vein[,] the initial flow of blood—and any contaminants

therein—fills a ‘U’ shaped side channel.” (See Exhibit K, at 2.)

        25.     The Kurin Lock further includes a diverter having an inlet, and the inlet is

configured to be fluidically coupled to the patient, as shown below:




(See Exhibit J at 2.)

        26.     The Kurin Lock further includes a diverter having a first outlet in fluid

configuration with the reservoir, and a second outlet. As shown below (right), for example, the

first inlet (right) is connected to the “‘U’ shaped side channel” reservoir. (See Exhibit K, at 3–4.)

Further, as shown below (left), for example, the Kurin Lock includes a second outlet. (Id.)




                                                 8
  Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 9 of 20 PageID #: 9




       27.     The Kurin Lock further includes a diverter operable in a first operating mode in

which an initial volume of bodily fluid can flow from the inlet to the first outlet. For example,

the Kurin website states that after the needle is properly placed within the vein, “[t]he initial flow

of blood—and any contaminants therein—fills a ‘U’ shaped side channel.” (See Exhibit K, at 2.)

       28.     The Kurin Lock further includes a diverter operable in a second operating mode in

which a) a subsequent volume of bodily fluid can flow from the inlet to the second outlet and b)

the initial volume of bodily fluid is prevented from flowing to the second outlet. For example, the

Kurin website states that the after the initial flow of blood:

       Flow—in or out—of the side channel is stopped, locking the initial blood and
       contaminants in place.

       With the side channel sealed, a small amount of blood will bypass the contents of
       the side channel, flowing directly into the collection passage. The blood will
       advance a variable distance before automatically stopping to indicate that the set is
       ready for collection bottle attachment.

       Once attached, the blood flowing into the culture bottle passes directly from the
       venipuncture, circumventing the potentially contaminated blood sidelined within
       the Kurin lock.

(See Exhibit K, at 2.)


                                                  9
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 10 of 20 PageID #: 10



       29.     The Kurin Lock further includes a diverter configured to transition from the first

operating mode to the second operating mode as a result of the initial volume of bodily fluid

flowing from the patient and substantial pressure equalization, thereby sequestering in the reservoir

contaminants present in the initial volume of bodily fluid, thereby reducing contamination of the

subsequent volume of bodily fluid withdrawn from the patient. For example, the Kurin website

states “[t]he initial flow of blood—and any contaminants therein—fills a ‘U’ shaped side channel

until it reaches a white porous seal. . . . When in contact with blood, the seal material is activated

to lock the channel so that blood cannot exit and air cannot enter. Flow—in or out—of the side

channel is stopped, locking the initial blood and contaminants in place. . . . With the side channel

sealed, a small amount of blood will bypass the contents of the side channel, flowing directly into

the collection passage.” (See Exhibit K, at 2.)

       30.     Kurin has had knowledge of the ’001 patent and that its activities infringe the ’001

patent since at least the date of the filing of the Complaint.

       31.     Upon information and belief, Kurin had knowledge and notice of the ’001 patent

even earlier. At least as early as December 29, 2016, Kurin had knowledge of the 8,197,420 patent,

which was cited as prior art by the examiner during prosecution of a patent application assigned

to Kurin. The ’420 patent is the parent patent to the ’001 patent. Kurin also cited the ’420 patent

in Information Disclosure Statements submitted during prosecution of applications that eventually

issued as U.S. patents in at least January 2017. Additionally, Kurin has cited to Magnolia patents

in prosecuting its own patents for many years. For example:

               (a)     U.S. Patent No. 10,010,282, assigned to Kurin and issued on July 3,
                       2018, cites to Magnolia’s U.S. Patent Nos. 8,197,420, 8,535,241,
                       8,864,684, 9,022,951, 9,060,724, 9,204,864, and Magnolia’s U.S.
                       Patent Publication No. 2008/0145933

               (b)     U.S. Patent No. 10,143,412, assigned to Kurin and issued on
                       December 4, 2018, cites to Magnolia’s U.S. Patent Nos. 8,197,420,


                                                  10
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 11 of 20 PageID #: 11



                        8,535,241, 8,864,684, 9,022,951, 9,060,724, 9,204,864, and
                        Magnolia’s U.S. Patent Publication Nos. 2008/0145933 and
                        2013/0317391

       32.       Therefore based on Kurin’s citation of other Magnolia patents and the belief that

Kurin was following the development of Magnolia’s patent portfolio, Kurin had pre-suit notice of

the ’001 patent as of January 2, 2018, the date it issued.

       33.       On information and belief, Kurin has indirectly, and is indirectly, infringing at least

claim 1 of the ’001 patent in violation of 35 U.S.C. § 271(b), by making, using, offering for sale,

and selling at least the Kurin Accused Products in the United States without authority. Kurin

induces its customers and/or end-users to infringe one or more claims of the ’001 patent at least

by encouraging, instructing, and aiding one or more persons in the United States, including but not

limited to Kurin employees who test and operate the Kurin Accused Products at the direction of

Kurin, to make, use (including testing those devices and methods), sell, or offer to sell one or more

of the Kurin Accused Products in a manner that infringes the ’001 patent. For example, Kurin

provides a video both on its website and on YouTube that instructs physicians or clinicians on how

to use the Kurin Accused Products in a manner that infringes exemplary claim 1 of the ’001 patent

as   described     above.       (See,    e.g.,   http://www.kurin.com;     https://www.youtube.com/

watch?v=LWuZyhq5XNk.)

       34.       Kurin’s infringement of the ’001 patent has damaged and will continue to damage

Magnolia.    Magnolia is entitled to recover damages adequate to compensate for Kurin’s

infringement.

                                      COUNT II
                            INFRINGEMENT OF THE ’689 PATENT

       35.       Magnolia incorporates the allegations of all of the foregoing Paragraphs as if fully

restated herein.



                                                   11
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 12 of 20 PageID #: 12



       36.     Among the claims of the ’689 patent, claim 17 recites as follows:

       An apparatus for establishing a sampling flow path substantially free of microbial
       artifacts between a patient and a sample vessel, the apparatus comprising:

               an input tube configured to be fluidically coupled to the patient;

               an output tube configured to be fluidically coupled to the sample vessel;

               a contaminant reservoir fluidically coupled to the input tube and the output
               tube; and

               a junction disposed between the inlet tube and the output tube and
               fluidically coupled to the input tube, the output tube, and the contaminant
               reservoir,

               the contaminant reservoir and the junction operable in a first state to allow
               a first portion of biological fluid to flow into the contaminant reservoir,

               the contaminant reservoir and the junction operable in a second state to (a)
               sequester the first portion of biological fluid in the contaminant reservoir,
               and (b) to allow a second portion of biological fluid to bypass the
               contaminant reservoir and to flow to the output tube,

               the contaminant reservoir and the junction operable to transition to the
               second state without manual intervention as a direct result of filling the
               contaminant reservoir.

       37.     Kurin directly infringes, and/or induces the infringement of, at least claim 17 of

the ’689 patent, either literally or under the doctrine of equivalents, by making, using, selling,

and/or offering to sell within the United States without authority or license, at least the Kurin

Accused Products. Further discovery may reveal additional infringing products.

       38.     For example, and without limitation, the Kurin Lock is an apparatus for establishing

a sampling flow path substantially free of microbial artifacts between a patient and a sample vessel.

For example, the Kurin website states that “Kurin is a device designed to contain the initial volume

of blood from the venipuncture site, so that resident contaminants within the skin are not


                                                 12
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 13 of 20 PageID #: 13



transferred into the blood culture sample.”       (See Exhibit K (https://www.kurin.com/skin-

contaminant-diversion/), at 2).

        39.     The Kurin Lock includes an input tube configured to be fluidically coupled to the

patient, as shown below:




(See Exhibit J, at 2.)

        40.     The Kurin Lock further includes an output tube configured to be fluidically

coupled to the sample vessel, as shown below:




                                                13
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 14 of 20 PageID #: 14




(See Exhibit K, at 5.)

       41.     The Kurin Lock further includes a contaminant reservoir fluidically coupled to the

input tube. For example, the Kurin website states that after “the needle is placed properly within

the vein[,] the initial flow of blood—and any contaminants therein—fills a ‘U’ shaped side

channel.” (See Exhibit K, at 2.) The “‘U’ shaped” contaminant reservoir is further fluidically

coupled to the output tube. For example, the Kurin website states that after the “‘U’ shaped

contaminant reservoir is full, “a small amount of blood will bypass the contents of the side channel,

flowing directly into the collection passage. . . . [B]lood flowing into the culture bottle passes

directly from the venipuncture, circumventing the potentially contaminated blood sidelined within

the Kurin lock.” (Id.)




                                                 14
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 15 of 20 PageID #: 15



         42.   The Kurin Lock further includes a junction disposed between the inlet tube and the

output tube and fluidically coupled to the input tube, the output tube, and the contaminant reservoir,

as shown below:




(See Exhibit K, at 4.)

         43.   The Kurin Lock includes a contaminant reservoir and a junction operable in a first

state to allow a first portion of a biological fluid to flow into the contaminant reservoir as shown

below:




                                                 15
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 16 of 20 PageID #: 16




(See Exhibit K, at 3.) The Kurin website further states that “The initial flow of blood—and any

contaminants therein—fills a ‘U’ shaped side channel.” (See Exhibit K, at 2.)

       44.     The Kurin Lock further includes a contaminant reservoir and a junction operable in

a second state to (a) sequester the first portion of biological fluid in the contaminant reservoir, and

(b) to allow a second portion of biological fluid to bypass the contaminant reservoir and to flow to

the output tube. For example, the Kurin website states that the after the initial flow of blood:

       Flow—in or out—of the side channel is stopped, locking the initial blood and
       contaminants in place.

       With the side channel sealed, a small amount of blood will bypass the contents of
       the side channel, flowing directly into the collection passage. The blood will
       advance a variable distance before automatically stopping to indicate that the set is
       ready for collection bottle attachment.

       Once attached, the blood flowing into the culture bottle passes directly from the
       venipuncture, circumventing the potentially contaminated blood sidelined within
       the Kurin lock.

(See Exhibit K, at 2.)

       45.     The Kurin Lock further includes a contaminant reservoir and a junction operable to

transition to the second state without manual intervention as a direct result of filling the


                                                  16
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 17 of 20 PageID #: 17



contaminant reservoir. For example, the Kurin website states “The initial flow of blood—and any

contaminants therein—fills a ‘U’ shaped side channel until it reaches a white porous seal. . . .

When in contact with blood, the seal material is activated to lock the channel so that blood cannot

exit and air cannot enter. Flow—in or out—of the side channel is stopped, locking the initial blood

and contaminants in place. With the side channel sealed, a small amount of blood will bypass the

contents of the side channel, flowing directly into the collection passage.” (See Exhibit K, at 2.)

       46.     Kurin has had knowledge of the ’689 patent and that its activities infringe the ’689

patent since at least the date of the filing of the Complaint.

       47.     Upon information and belief, Kurin had knowledge and notice of the ’689 patent

even earlier. At least as early as December 29, 2016, Kurin had knowledge of the 8,197,420 patent,

which was cited as prior art by the examiner during prosecution of a patent application assigned

to Kurin. The ’420 patent is the parent patent to the ’689 patent. Kurin also cited the ’420 patent

in Information Disclosure Statements submitted during prosecution of applications that eventually

issued as U.S. patents in at least January 2017. Additionally, Kurin has cited to Magnolia patents

in prosecuting its own patents for many years. For example:

               (a)     U.S. Patent No. 10,010,282, assigned to Kurin and issued on July 3,
                       2018 cites to Magnolia’s U.S. Patent Nos. 8,197,420, 8,535,241,
                       8,864,684, 9,022,951, 9,060,724, 9,204,864, and Magnolia’s U.S.
                       Patent Publication No. 2008/0145933

               (b)     U.S. Patent No. 10,143,412, assigned to Kurin and issued on
                       December 4, 2018 cites to Magnolia’s U.S. Patent Nos. 8,197,420,
                       8,535,241, 8,864,684, 9,022,951, 9,060,724, 9,204,864, and
                       Magnolia’s U.S. Patent Publication Nos. 2008/0145933 and
                       2013/0317391

       48.     Therefore based on Kurin’s citation of other Magnolia patents and the belief that

Kurin was following the development of Magnolia’s patent portfolio, Kurin had pre-suit notice

of the ’689 patent as of July 24, 2018, the date it issued.



                                                  17
 Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 18 of 20 PageID #: 18



       49.       On information and belief, Kurin has indirectly, and is indirectly infringing at least

claim 17 of the ’689 patent in violation of 35 U.S.C. § 271(b), by making, using, offering for sale,

and selling at least the Kurin Accused Products in the United States without authority. Kurin

induces its customers and/or end-users to infringe one or more claims of the ’689 patent at least

by encouraging, instructing, and aiding one or more persons in the United States, including but not

limited to Kurin employees who test and operate the Kurin Accused Products at the direction of

Kurin, to make, use (including testing those devices and methods), sell, or offer to sell one or more

of the Kurin Accused Products in a manner that infringes the ’689 patent. For example, Kurin

provides a video both on its website and on YouTube that instructs physicians or clinicians on how

to use the Kurin Accused Products in a manner that infringes exemplary claim 17 of the ’689 patent

as   described     above.        (See,    e.g.,   http://www.kurin.com;      https://www.youtube.com/

watch?v=LWuZyhq5XNk.)

       50.       Kurin’s infringement of the ’689 patent has damaged and will continue to damage

Magnolia.    Magnolia is entitled to recover damages adequate to compensate for Kurin’s

infringement.

                                           JURY DEMAND

       51.       Magnolia requests a jury trial as to all issues that are triable by a jury in this action.

                                         PRAYER FOR RELIEF

       WHEREFORE, Magnolia respectfully requests the following relief:

                 (a)     A judgment that the ’001 patent and the ’689 patent are valid and

       enforceable;

                 (b)     A judgment that Kurin has infringed, either literally or under the doctrine

       of equivalents, one or more of the claims of the ’001 patent and the ’689 patent;




                                                    18
Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 19 of 20 PageID #: 19



           (c)     A judgment that awards Magnolia all appropriate damages for the

    infringement that has occurred, and any continuing or future infringement of the Asserted

    Patents, up until the date such judgment is entered, including pre- and/or post-judgment

    interest, costs, and disbursements as justified under 35 U.S.C. § 284, and an accounting

    adequate to compensate Magnolia for Kurin’s infringement;

           (d)     A judgment that Kurin’s infringement of the ’001 patent and the ’689 patent

    has been deliberate and willful;

           (e)     A judgment awarding Magnolia enhanced damages up to three times their

    amount pursuant to 35 U.S.C. § 284;

           (d)     A preliminary and/or permanent injunction enjoining Kurin, its officers,

    agents, servants, employees, and attorneys, and those persons in active concert or

    participation with them, from further infringement of the ’001 patent and the ’689 patent;

            (e)    A declaration that this case is exceptional within the meaning of 35 U.S.C.

    § 285 and that Magnolia be awarded its reasonable attorneys’ fees against Kurin that

    Magnolia incurs in prosecuting this action;

           (f)     An award to Magnolia of costs and expenses that it incurs in prosecuting

    this action; and

           (g)     A judgment that Magnolia be awarded such further relief at law or in equity

    as the Court may deem just and proper.




                                             19
Case 1:19-cv-00097-CFC Document 1 Filed 01/16/19 Page 20 of 20 PageID #: 20



     Of Counsel:                        FISH & RICHARSON P.C.

     Juanita Brooks                     /s/ Douglas E. McCann
     Fish & Richardson P.C.             Douglas E. McCann (#3852)
     12390 El Camino Real               222 Delaware Avenue, 17th Floor
     San Diego, CA 92130                P.O. Box 1114
     Tel: (858) 678-4377                Wilmington, DE 19899
     brooks@fr.com                      (302)652-5070
                                        mccann@fr.com
     Mathias Samuel
     Maria Elena Stiteler               Attorneys for Plaintiff Magnolia Medical
     Fish & Richardson P.C.             Technologies, Inc.
     3200 RBC Plaza, 60 S. 6th Street
     Minneapolis, MN 55402
     Tel: (612) 337-2553
     samuel@fr.com
     stiteler@fr.com

     Dated: January 16, 2019
